ORDER

In this court tried ease, defendant and intervenor appeal from the trial court’s judgment in favor of plaintiff on all counts. Plaintiff sued defendant on a promissory note signed by defendant. Defendant counterclaimed and appellant Mid-Western Medical Leasing intervened, both claiming defendant should be released from the promissory note and an additional $30,000 paid to plaintiff by intervenor should be returned.
The trial court’s judgment in this case is supported by substantial evidence and is not against the weight of the evidence.' Murphy v. Carrón, 536 S.W.2d 30, 32 (Mo. banc 1976). A written opinion would have no precedential value and would serve no jurisprudential purpose. The parties have been furnished with a memorandum opinion for their information explaining the reasons for this order. The *773judgment of the trial court is affirmed in compliance with Rule 84.16(b).